The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no support in the elected embodiment of figure 1A for the claimed limitation of “the airgap being between the first composite layer and the second composite layer and having a same dimension as the first composite layer and the second composite layer along a lateral direction”, as recited in claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-35, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Goda et al. (10,431,591) in view of Zhang et al. (2016/0086972), Kamigaichi (2016/0071871) and Tsutsumi et al. (2016/0163728).
Regarding claim 23, Goda et al. teach in figure 1 and related text a three-dimensional (3D) memory device, comprising: 
a stack structure comprising a plurality of conductor layers 28, each of the plurality of conductor layers being insulated from one another by a first gate-to-gate dielectric layer 26, 42, 44, 46 above the respective conductive layer and a second gate-to-gate dielectric (another 26, 42, 44, 46) below the respective conductive layer, 
each of the first gate-to-gate dielectric layer and the second gate-to-gate dielectric layer comprising a pair of composite layers and a gap 45 between the pair of composite layers along a vertical direction perpendicular to a top surface of a substrate; 
a channel structure 44, 46, 48 extending from a top surface of the stack structure to the substrate, wherein the channel structure comprises a memory layer 44, 
the memory layer 44 comprising a plurality of memory portions (also of memory cells 30, 36) each partially surrounding a bottom of a respective conductor layer 28, 
each of the plurality of memory portions being disconnected from one another, 
wherein, in the vertical direction, an upper end of each of the memory portions is above a lower one of the composite layers of the first gate-to-gate dielectric layer and a lower end of each of the memory portions is below an upper one of the composite layers of the second gate-to-gate dielectric layer.
Goda et al. do not teach a gap being an airgap, do not teach a source structure extending from the top surface of the stack structure to the substrate, and do not teach that each composite layer has a thickness less than 5 nm.
Zhang et al. in figure 5I and related text a stack structure comprising a plurality of conductor layers, each of the plurality of conductor layers being insulated from one another by a first gate-to-gate dielectric layer 503a, 535, 503b above the respective conductive layer and a second gate-to-gate dielectric (another 503a, 535, 503b) below the respective conductive layer, wherein each of the first gate-to-gate dielectric layer and the second gate-to-gate dielectric layer comprising a pair of composite layers 503a, 503b and an airgap 535 between the pair of composite layers along a vertical direction perpendicular to a top surface of a substrate 100.Kamigaichi teaches in figure 2A and related text a source structure SL extending from the top surface of the stack structure to the substrate 10.
Tsutsumi et al. teach in figure 12 and related text a source structure 8A extending from the top surface of the stack structure to the substrate.Zhang et al., Kamigaichi, Tsutsumi et al. and Goda et al. are analogous art because they are directed to a three-dimensional (3D) memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Goda et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the source structure extending from the top surface of the stack structure to the substrate, as taught by Kamigaichi and Tsutsumi et al., and to form an airgap between the pair of the composite layers, as taught by Zhang et al., and to form each composite layer of a thickness less than 5 nm, in Goda et al.’s device, in order to simplify the processing steps of making the device when using the structure in practical application which require pluralities of memory cells and transistors formed in the substrate, in order to provide better protection to the memory cells of the device, and in order to reduce the size of the device respectively 
In the combined device, forming the source structure extending from the top surface of the stack structure to the substrate provides easier connection from the transistors of the structure to external connections which are required to operate the device.

Regarding claim 24, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form each of the first gate-to-gate dielectric layer and the second gate-to-gate dielectric layer to comprise at least a sub-layer of silicon oxynitride in prior art’s device in order to provide better protection to the memory cells by using well-known insulating material.

Regarding claim 25, Goda et al. teach in figure 1 and related text that lower one of the composite layers of the first gate-to-gate dielectric layer cover a top surface of the respective conductive layer, and the upper one of the composite layers of the second gate-to-gate dielectric layer cover a bottom surface of the respective conductor layer.  In the combined device, each of the lower one of the composite layers of the first gate-to-gate dielectric layer and the upper one of the composite layers of the second gate-to-gate dielectric layer comprises at least a sub-layer of silicon oxide and a sub-layer of silicon oxynitride (as discussed in claim 24).

Regarding claim 26, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form each of the lower one of the composite layers of the first gate-to-gate dielectric layer and the upper one of the composite layers of the second gate-to-gate dielectric layer comprises alternatingly arranged a plurality of sub-layers of silicon oxide and a plurality of sub-layers of silicon oxynitride, in prior art’s device in order to provide better protection to the memory cells by using well-known insulating materials.

Regarding claim 27, Goda et al. teach in figure 1 and related text that the plurality of memory portions each comprises a vertical portion along the vertical direction and at least one lateral portion along a lateral direction parallel to the top surface of the substrate, the vertical portion and the at least one lateral portion forming a U shape.

Regarding claim 28, Goda et al. teach in figure 1 and related text that along a radial direction from a sidewall of the channel structure to a center of the channel structure, the channel structure comprises a blocking layer, the plurality of memory portions adjacent to the blocking layer, a tunneling layer adjacent to the plurality of memory portions, a semiconductor layer adjacent to the tunneling layer, and a dielectric core adjacent to the semiconductor layer.

Regarding claim 29, Goda et al. teach in figure 1 and related text that the blocking layer comprises a plurality of blocking portions each under a bottom of a respective conductor layer and each being disconnected from one another.

Regarding claim 30, in the combined device, each of the memory portions is in contact with the airgaps of the respective first gate-to-gate dielectric layer and the respective second gate-to-gate dielectric layer.

Regarding claim 31, in the combined device, the plurality of memory portions each comprises a pair of lateral portions that are each in contact with the airgaps of the respective first gate-to-gate dielectric layer and the respective second gate-to-gate dielectric layer.

Regarding claim 32, Goda et al. teach in figure 1 and related text a three-dimensional (3D) memory device, comprising: 
a stack structure comprising a first conductor layer 28 and a second conductor layer (another 28 layer), the first conductor layer and the second conductor layer being separately from each other in a vertical direction perpendicular to a top surface of a substrate by a gate-to-gate dielectric layer 26, 42, 44, 46, the gate-to-gate dielectric comprising a gap 45 between the first conductor layer and the second conductor layer;
a channel structure 44, 46, 48 extending from a top surface of the stack structure to the substrate, wherein the channel structure comprises a memory layer 44 between a blocking layer and a tunneling layer, 
the memory layer 44 comprising a plurality of disconnected memory portions (also of memory cells 30, 36) each partially surrounding a bottom of a respective one of the first and second conductor layers 28, 
wherein each of the disconnected memory portions is in contact with an end of the gap 45 of the gate-to-gate dielectric layer, with a contacting interface extending along the vertical direction perpendicular to the top surface of the substrate;
Goda et al. do not teach a gap being an airgap and do not teach a source structure extending from the top surface of the stack structure to the substrate.
Zhang et al. in figure 5I and related text a stack structure comprising a plurality of conductor layers, each of the plurality of conductor layers being insulated from one another by a first gate-to-gate dielectric layer 503a, 535, 503b above the respective conductive layer and a second gate-to-gate dielectric (another 503a, 535, 503b) below the respective conductive layer, wherein each of the first gate-to-gate dielectric layer and the second gate-to-gate dielectric layer comprising a pair of composite layers 503a, 503b and an airgap 535 between the pair of composite layers along a vertical direction perpendicular to a top surface of a substrate 100.Kamigaichi teaches in figure 2A and related text a source structure SL extending from the top surface of the stack structure to the substrate 10.
Tsutsumi et al. teach in figure 12 and related text a source structure 8A extending from the top surface of the stack structure to the substrate.Zhang et al., Kamigaichi, Tsutsumi et al. and Goda et al. are analogous art because they are directed to a three-dimensional (3D) memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Goda et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the source structure extending from the top surface of the stack structure to the substrate, as taught by Kamigaichi and Tsutsumi et al., and to form an airgap between the pair of the composite layers, as taught by Zhang et al., in Goda et al.’s device, in order to simplify the processing steps of making the device when using the structure in practical application which require pluralities of memory cells and transistors formed in the substrate, and in order to provide better protection to the memory cells of the device, respectively.  
In the combined device, forming the source structure extending from the top surface of the stack structure to the substrate provides easier connection from the transistors of the structure to external connections which are required to operate the device.

Regarding claim 33, Goda et al. teach in figure 1 and related text that the plurality of memory portions each comprises a vertical portion along the vertical direction and at least one lateral portion along a lateral direction parallel to the top surface of the substrate, the vertical portion and the at least one lateral portion forming a U shape.

Regarding claim 34, in the combined device, the plurality of memory portions each comprises a pair of lateral portions that are each in contact with the airgap. 

Regarding claim 35, in the combined device, the gate-to-gate dielectric layer comprises a pair of composite layers, the airgap being between the pair of composite layers in the vertical direction, and each of the composite layers comprises at least a sub-layer.
The combined device does not teach that the sub-layer comprises silicon oxynitride.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the sub-layer of silicon oxynitride in prior art’s device in order to provide better protection to the memory cells by using well-known insulating material.

Claims 16, 18-22, 36 and 24-26, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goda et al. (2018/0219017) in view of Zhang et al. (2016/0086972), Kamigaichi (2016/0071871), Tsutsumi et al. (2016/0163728) and Sasagawa (2013/0120414).
Regarding claims 16 and 24-26, 35, Goda et al. teach in figure 1 and related text a three-dimensional (3D) memory device, comprising: 
a stack structure comprising a plurality of conductor layers 28 each insulated from one another, 
a first composite layer 42 and/or 44, a second composite layer (another 42 and/or 44), and a gap 45, the gap being between the first composite layer and the second composite layer,
 wherein each of the first and second composite layers comprises a sub-layer between a pair of sub-layers along a vertical direction perpendicular to a top surface of a substrate, the first composite layer being adjacent to a respective conductor layer 28 and the second composite layer being away from the respective conductive layer 28 by the gap 45; 
a channel structure 44, 46, 48 extending from a top surface of the stack structure to the substrate, wherein the channel structure comprises: 
a memory layer 44 between a blocking layer 42 and a tunneling layer 46, the memory layer 44 comprising a plurality of memory portions (also of memory cells 30, 36) each being disconnected from one another,
each of the memory portions comprises a vertical portion along the vertical direction and at least one lateral portion along a lateral direction parallel to the top surface of the substrate, the vertical portion and the at least one lateral portion forming a U shape, each one of the plurality of memory portions partially surrounding a respective one of the plurality of conductor layers 28 and a respective first composite layer vertically and laterally, and 
the second composite layer extending parallelly to the first composite layer and being away from the respective conductive layer 28 by the gap 45.
a channel structure 44, 46, 48 extending from a top surface of the stack structure to the substrate, wherein the channel structure comprises a memory layer 44 between a blocking layer and a tunneling layer, 
the memory layer 44 comprising a plurality of disconnected memory portions (also of memory cells 30, 36) each partially surrounding a bottom of a respective one of the first and second conductor layers 28, wherein each of the disconnected memory portions is in contact with the gap 45.

Goda et al. do not teach that the gap is an airgap and a source structure extending from the top surface of the stack structure to the substrate and do not explicitly state that each of the first and second composite layers comprises a sub-layer of silicon oxynitride between a pair of sub-layers of silicon oxide, and
	do not teach that the gap being between the first composite layer and the second composite layer is having a same dimension as the first composite layer and the second composite layer along a lateral direction, and the first composite layer being adjacent to and fully covering a surface of respective conductor layer along the lateral direction.

Sasagawa teaches that each in paragraph [0090] that blocking layer 99 comprises composite layers wherein each composite layer comprises a sub-layer of silicon oxynitride between a pair of sub-layers of silicon oxide.
Zhang et al. in figure 5I and related text a stack structure comprising a plurality of conductor layers, each of the plurality of conductor layers being insulated from one another by a first gate-to-gate dielectric layer 503a, 535, 503b above the respective conductive layer and a second gate-to-gate dielectric (another 503a, 535, 503b) below the respective conductive layer, wherein each of the first gate-to-gate dielectric layer and the second gate-to-gate dielectric layer comprising a pair of composite layers 503a, 503b and an airgap 535 between the pair of composite layers along a vertical direction perpendicular to a top surface of a substrate 100.Kamigaichi teaches in figure 2A and related text a source structure SL extending from the top surface of the stack structure to the substrate 10.
Tsutsumi et al. teach in figure 12 and related text a source structure 8A extending from the top surface of the stack structure to the substrate.Sasagawa, Zhang et al., Kamigaichi, Tsutsumi et al. and Goda et al. are analogous art because they are directed to a three-dimensional (3D) memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Goda et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the source structure extending from the top surface of the stack structure to the substrate, as taught by Kamigaichi and Tsutsumi et al., to form an airgap between the pair of the composite layers, as taught by Zhang et al., and to form the first and second composite layers comprises a sub-layer of silicon oxynitride between a pair of sub-layers of silicon oxide, as taught by Sasagawa, in Goda et al.’s device, in order to simplify the processing steps of making the device when using the structure in practical application which require pluralities of memory cells and transistors formed in the substrate, and in order to provide better protection to the memory cells of the device, respectively.  
In the combined device, forming the source structure extending from the top surface of the stack structure to the substrate provides easier connection from the transistors of the structure to external connections which are required to operate the device.

Regarding the claimed limitation of “the gap being between the first composite layer and the second composite layer is having a same dimension as the first composite layer and the second composite layer along a lateral direction, and the first composite layer being adjacent to and fully covering a surface of respective conductor layer along the lateral direction”.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the gap of the same material as that of element 18, such that the gap being between the first composite layer and the second composite layer is having a same dimension as the first composite layer and the second composite layer along a lateral direction, and the first composite layer being adjacent to and fully covering a surface of respective conductor layer along the lateral direction” in Goda et al.’s device, in order to simplify the processing steps of making the device (by using only one material for said processing step).


Regarding claim 18, in the combined device, the first and second composite layers each comprises a plurality of alternatingly arranged sub-layers of silicon oxide and sub-layers of silicon oxynitride.

Regarding claim 19, Goda et al. teach in figure 1 and related text that along a radial direction from a sidewall of the channel structure to a center of the semiconductor channel, the channel structure comprises a blocking layer, the plurality of memory portions 9a, 9b over the blocking layer a tunneling layer over the plurality of memory portions, a semiconductor layer 1 over the tunneling layer, and a dielectric core over the semiconductor layer.
Regarding claim 20, Goda et al. teach in figure 1 and related text that the first composite layer (of the gate-to-gate dielectric layer) is located between ends of the respective vertical portion of respective memory portions along the vertical direction.

Regarding claim 21, in the combined device, an end of each of the memory portions is in contact with the respective airgap.

Regarding claim 22, in the combined device, the first and second composite layers respectively cover two lateral surfaces of two adjacent conductors of the plurality of conductor layers, the two lateral surfaces being facing each other in the vertical direction; and each of the first and second composite layers comprises at least a sub-layer of silicon oxide and a sub-layer of silicon oxynitride.


Response to Arguments
1.	Applicants argue regarding claim 32, that “None of the cited references discloses the feature of "each of the disconnected memory portions is in contact with an end of the airgap of the gate-to-gate dielectric layer, with a contacting interface extending along the vertical direction perpendicular to the top surface of the substrate.", because  “As shown in the annotated version of FIG. 1 of Goda  …the contacting interface between 44 and 45 of Goda is in a lateral direction, while the contacting interface between a memory portion and an end of the airgap of this application is in a vertical direction”.

1.	Although some contacting interface between 44 and 45 of Goda is in a lateral direction, other portions of the contacting interface between a memory portion and an end of the airgap (i.e. between 44 and 45) are in the vertical direction”.

2.	The rest of applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
9/5/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800